DETAILED ACTION
This non-final Office action is in response to the claims filed on March 11, 2020.
Status of claims: claims 1-4 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11, 2020 and July 23, 2021 were considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007-223406 to Daichi.
Daichi discloses a door sash structure, comprising: 
a sash 12 that is configured to guide a front end edge of a door glass of a vehicle for ascending and descending of the door glass; (see FIG. 1)
an inner reinforcement 17 that extends along a front-rear direction of the vehicle at a more inner position of the vehicle than the door glass; (see FIG. 1 and 5) and 
an attachment member 21,35 that is fixed on a side adjacent to the inside of the vehicle of the sash, and includes a mirror attachment portion 35 and an inner reinforcement attachment portion 21, the mirror attachment portion being configured to allow a door mirror to be attached thereto in front of the sash in the front-rear direction, and the inner reinforcement attachment portion extending from the mirror attachment portion and allowing the inner reinforcement to be fixed thereto in the rear of the sash in the front-rear direction. (claim 1)
Daichi further discloses wherein the inner reinforcement attachment portion is configured to be fixed to a door inner panel in the rear of the sash in the front-rear direction, the door inner panel being located at a more inner position of the vehicle than the inner reinforcement. (claim 2)
Daichi further discloses wherein the inner reinforcement is located in the rear of the sash in the front-rear direction, and the mirror attachment portion is configured to be attached to a door inner panel in front of the sash in the front-rear direction, the door inner panel being located at a more inner position of the vehicle than the inner reinforcement. (claim 3)
Daichi further discloses wherein the inner reinforcement attachment portion is located at a position shifted inward from the mirror attachment portion to the inside of the vehicle. (claim 4)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Marcus Menezes/
Primary Examiner, Art Unit 3634